UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the RegistrantþFiled by a Party other than the Registrant¨ Check the appropriate box: ¨ Preliminary Proxy Statement. ¨ Confidential, for use of the Commission Only (as permitted by Rule 14a-6(e)(2)). þ Definitive Proxy Statement. ¨ Definitive Additional Materials. ¨ Soliciting Material Pursuant to Sec. 240.14a-11(c) or Sec. 240.14a-12. COMMAND CENTER, INC. (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required. ¨ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: ¨ Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: COMMAND CENTER, INC. 3901 N. Schreiber Way Coeur d’Alene, Idaho83815 Telephone:208-773-7450 Coeur d’Alene, Idaho October 23, 2014 Dear Shareholders: It is our pleasure to invite you to the Annual Meeting of Shareholders of Command Center, Inc., to be held at Hampton Inn & Suites, 1500 Riverstone Drive, Coeur d'Alene, Idaho, 83814, on Thursday, December 11, 2014, at 10a.m. (Pacific Standard Time). The matters to be acted on during the meeting are described in the accompanying Notice of Annual Meeting and Proxy Statement. Subsequent to the formal meeting and its items of business at the Annual Meeting, I will discuss the significant developments occurring within the Company over the past year and share with you our plans for the future. You will have an opportunity to ask questions and express your views to the management of the Company. Members of the Board of Directors will also be present. The Company is taking advantage of the Securities and Exchange Commission rules that allow us to provide proxy materials over the Internet. On or about October 28, 2014, we will begin mailing a Notice of Internet Availability of Proxy Materials to stockholders informing them that the Proxy Statement, 2013 Annual Report Form 10-K and voting instructions are available online. As more fully described in that Notice, all stockholders may choose to access proxy materials on the Internet or may request paper copies of the proxy materials. We believe that utilizing the Internet reduces costs, provides greater flexibility to our shareholders, and conserves resources. Whether or not you are able to attend the Annual Meeting in person, it is important that your shares be represented. Please vote your shares using the Internet or by requesting a printed copy of the proxy materials and completing and returning by mail the proxy card you will receive in response to your request. Instructions on each of these voting methods are outlined in the enclosed Proxy Statement. Please vote as soon as possible. I look forward to seeing each of you at the shareholders meeting. YOUR VOTE IS IMPORTANT Whether or not you plan to attend the Annual Meeting of Shareholders, we urge you to vote and submit your proxy over the Internet (see below for instructions) or mail so that a quorum may be represented at the meeting. Any person giving a proxy has the power to revoke it at any time, and stockholders who are present at the meeting may withdraw their proxies and vote in person.If you hold your shares through an account with a brokerage firm, bank or other nominee, please follow the instructions you receive from them to vote your shares. Very truly yours, /s/ Bubba Sandford BubbaSandford, President and Chief Executive Officer 2 Important Notice Regarding the Availability of Proxy Materials for the Shareholder Meeting to Be Held on December 11, 2014 The Notice of Annual Meeting and Proxy Statement and Annual Report to Shareholders are available at: www.columbiastock.com/voting Voting by the Internet is fast, convenient and your vote is immediately confirmed and posted. To vote by the Internet, first read the accompanying Proxy Statement and then follow the instructions below: VOTE BY INTERNET 1. Go to www.columbiastock.com/voting 2. Follow the instructions provided. PLEASE DO NOT RETURN THE ENCLOSED PAPER BALLOT IF YOU ARE VOTING OVER THE INTERNET 3 COMMAND CENTER, INC. 3901 N. Schreiber Way Coeur d’Alene, Idaho83815 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS December 11, 2014 To the Shareholders: The Annual Meeting of Shareholders of Command Center, Inc., a Washington corporation, will be held at Hampton Inn & Suites, 1500 Riverstone Drive, Coeur d’Alene, Idaho, 83814, on Thursday, December 11, 2014, at 10a.m. (Pacific Standard Time) for the following purposes: 1. to elect five directors to serve until the next annual meeting of shareholders, and until their respective successors are elected and qualified; 2. to ratify the selection of PMB Helin Donovan as the Company’s independent auditors for the fiscal year ending December 26, 2014; 3. to approve, on a non-binding advisory vote, the compensation paid to our Named Executive Officers as disclosed in the attached 2014 Proxy Statement (commonly known as “Say-on-Pay”); and 4. to transact such other business as may properly come before the meeting. Our Board of Directors recommends a vote FOR items 1, 2, and 3. Only shareholders of record at the close of business on October 17, 2014, will be entitled to notice of, and to vote at, the annual meeting and any adjournments thereof. Interested parties are encouraged to visit the Company’s website at www.commandonline.com for additional information. Information on our website does not form any part of the material for solicitation of proxies. By Order of the Board of Directors, /s/Ronald L. Junck
